IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN THE INTEREST OF: D.L.D.                  : No. 139 MAL 2020
                                            :
                                            :
PETITION OF: D.L.D.                         : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 30th day of September, 2020, the Petition for Allowance of Appeal

is DENIED.